Citation Nr: 1624146	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Veteran contends that he is entitled to service connection for obstructive sleep apnea, as he believes that the disability had its onset in service, or, in the alternative, is caused or aggravated by his service- connected diabetes mellitus and/or hypertension.

In September 2014, the Board remanded the matter for examination and opinion on the nature and etiology of the claimed obstructive sleep apnea.  The examiner was asked to provide an opinion as to whether the Veteran's sleep apnea had its onset in service or is otherwise related to service, was proximately due to his service-connected disabilities, or was permanently aggravated by his service-connected disabilities.  The examiner was asked to provide a complete rationale for all opinions expressed.

The Veteran was afforded an examination in July 2015.  After examination and review the claims file, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or otherwise related to service, noting that review of the record showed no documentation of sleep apnea during service.  The examiner also opined that the claimed sleep apnea was less likely than not proximately due to or a result of the Veteran's service-connected conditions.  For rationale, the examiner merely noted that the Veteran's sleep apnea is less likely than not related to diabetes mellitus or hypertension.  Finally, the examiner opined that the Veteran's sleep apnea was not as least as likely as not aggravated beyond its natural progression by a service-connected disability, noting that obesity could aggravate his sleep apnea.  

In this case, the examiner appears to have based his opinion regarding direct service connection solely due to the lack of contemporaneous treatment in service, without due consideration of the Veteran's statements with regard to the onset of symptoms.  The Board notes that the Veteran is competent to discuss his symptoms, past and present.

With respect to the opinions on secondary service connection, no supporting rationale was provided.

In addition, following the VA examination, the Veteran and various family members and friends have provided written statements regarding their observations on the onset of his sleep apnea symptoms.  

For the foregoing reasons, the Board finds the July 2015 examination inadequate, and that remand for addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for sleep apnea, to include as secondary to service-connected disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.
 
2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should take all indicated action to deliver the claims folder to an appropriate examiner other than the examiner who provided the July 2015 examination and opinions.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea disability 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include diabetes mellitus and hypertension. 

In providing the requested opinion, the examiner is requested to describe the criteria for diagnosing sleep apnea, and consider and address the Veteran's statements and his witnesses as to the onset of his symptoms in service, as well as the various lay statements of record discussing his sleep problems during service.  The examiner is instructed that the lay witnesses are deemed competent to describe impaired sleep symptoms and is free to comment as to whether there is any medical reason to accept or reject these contentions for demonstrating that his sleep apnea had its onset in service.

The examiner should provide a complete rationale for any conclusions reached. 

3.  The AOJ should undertake any additional development deemed warranted.
 
4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

